Detailed Action
This office action is in response to application No. 17/075,477 filed on 10/20/2020.

Status of Claims
Claims 1-20 are allowed.

Notice of AIA  Status
The present application is being examined under the AIA  first to invent provisions. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the control resource set (CORESET) configuration on unlicensed bands feature, specifically,“the frequency location of the CORESET is determined based on a frequency offset that is determined from a set of frequency offsets {O.sub.1, O.sub.2} based on the MIB and a subcarrier spacing of the SS/PBCH block that is determined from a set of subcarrier spacings {SCS.sub.1, SCS.sub.2}, the frequency offset being determined as being from a smallest resource block (RB) index of the CORESET to a smallest RB index of a common RB overlapping with a first RB of the SS/PBCH block; and 
claims 1, 8, and 15.

The prior art of record pertinent to applicant’s disclosure, comprising:
John Wilson et al. (Publication No. US 2019/0223084), the prior art discloses a communication system configured to indicate system information to a user equipment; see ¶ 0002. In specific, a  5G New Radio (NR) RAT, a base station (e.g., a gNB) may send an information block (e.g., master information block (MIB)) on a physical broadcast channel (PBCH); see ¶ 0006. The information block may include information indicating a position of a control resource set (CORESET); see ¶ 0006. However, the prior art fails to disclose the feature of “the frequency offset being determined as being from a smallest resource block (RB) index of the CORESET to a smallest RB index of a common RB overlapping with a first RB of the SS/PBCH block; and a subcarrier spacing of a Type0-PDCCH common search space (CSS) set in the CORESET is configured as to the same as the subcarrier spacing of the SS/PBCH block”.
Ly et al. (Publication No. US 2019/0159226), the prior art discloses a communication system configured to designs for remaining minimum system information (RMSI) control resource set (CORESET) and other system information (OSI) CORESET; see ¶ 0002. In specific, the Type0-PDCCH common search space CORESET configuration comprising an indication indicative of one or more offset values corresponding to one or more offsets relating to frequency locations of Type0-PDCCH common search space CORESET resource blocks (PRBs) relative to frequency locations of PRBs of the SSB; see ¶ 0009. However, the prior art fails to disclose the feature of “the frequency offset being determined as being from a smallest resource block (RB) index of the CORESET to a smallest RB index of a common RB overlapping with a first RB of the SS/PBCH block; and a subcarrier spacing of a Type0-PDCCH common 
Ko et al. (Publication No. US 2019/0289530), the prior art discloses a communication system configured for transmitting and receiving a downlink channel based on information on a downlink bandwidth forwarded via PBCH (Physical Broadcast Channel) contents included in an SSB (Synchronization Signal Block (SSB);see ¶ 0001. In specific, the UE receives an SS/PBCH block from a base station and obtains an offset value indicating a position of an RMSI CORESET via PBCH contents (i.e., MIB) included in the SS/PBCH block; see figure 20 step & ¶ 0243. However, the prior art fails to disclose the feature of “the frequency offset being determined as being from a smallest resource block (RB) index of the CORESET to a smallest RB index of a common RB overlapping with a first RB of the SS/PBCH block; and a subcarrier spacing of a Type0-PDCCH common search space (CSS) set in the CORESET is configured as to the same as the subcarrier spacing of the SS/PBCH block.”.
Zhang et al. (Publication No. US 2019/0246410), the prior art discloses a communication system configured for synchronization signal block (SSB) multiplexing and remaining material system information (RMSI) monitoring in new radio unlicensed (NR-U) networks.; see ¶ 0002. In specific, receiving, by a UE, a synchronization signal block (SSB) configuration for a discovery signal detection window having a plurality of communication slots, wherein based on the SSB configuration, UE identifies random access resource and the time and frequency locations to monitor remaining minimum system information (RMSI); see ¶ 0007. However, the prior art fails to disclose the feature of “the frequency offset being determined as being from a smallest resource block (RB) index of the CORESET to a smallest RB index of a common RB overlapping with a first RB of the SS/PBCH block; and a subcarrier spacing of a Type0-PDCCH common search space (CSS) set in the CORESET is configured as to the same as the subcarrier spacing of the SS/PBCH block”.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472